December 15, 2010 Advantage Funds, Inc. -Dreyfus Global Real Return Fund (the Fund) Supplement to Statement of Additional Information (the SAI) dated April 30, 2010 The following information supplements the information contained in the section of the Funds SAI entitled Management Arrangements - Portfolio Management and Management Arrangements  Additional Information about the Portfolio Managers: Suzanne Hutchins and James Harries are the Funds primary portfolio managers. Additional Information About the Portfolio Managers . The following table lists the number and types of other accounts advised by the primary portfolio managers and assets under management in those accounts as of November 30, 2010: portfolio manager registered investment company accounts assets managed pooled accounts assets managed other accounts assets managed suzanne hutchins 1 $5.4m 1 $39.5m 0 $0 None of these accounts are subject to a performance-based advisory fee. The dollar range of Fund shares beneficially owned by each primary portfolio manager is as follows as of November 30, 2010: Portfolio Manager Fund Name Dollar Range of Fund Shares Beneficially Owned Suzanne Hutchins Dreyfus Global Real Return Fund None
